The Chancellor.
The bill is filed upon a mortgage given by the defendants upon their railroad, &c., to Garret G. Ackerson and Cornelius Blauvelt, to secure the payment of certain bonds made and given by the defendants to Robert Rennie, and payable to him or bearer. Mr. Blauvelt is dead. The bill prays for foreclosure and sale of the mortgaged premises. It is filed by Mr. Ackerson, the surviving trustee, and Harrison B. Libby, James B. Libby and Augustus E. Libby, and it states that all the bonds have come by transfer and delivery into the hands of the Messrs. Libby, and that they are now the holders and owners of them, and entitled to the moneys therein agreed to be paid. The defendants plead, substantially, that the Libbys are not the absolute owners of the bonds, but that the bonds were assigned to them by Robert Rennie (and are held by them accordingly) as security for a debt due from him to them, and which is less in amount than the money due on the bonds, and that Rennie is entitled to the excess of the amount due on the bonds beyond the amount of that debt, and that he ought, therefore, to be made a party to the bill. The plea is good. Miller v. Henderson, 2 Stock. 320; Woodruff v. Depue, 1 McCart. 168.